Wheeler, J.
The verdict does not rest upon the uncorroborated testimony of a single witness deposing to the admissions of the trustee. The testimony of the witness is strongly corroborated by other evidence in the case. The answer of the defendant, Thomas, expressly admits the trust. And however little weight that may be entitled to, having been made after the deed of gift to the other defendants, it cannot be doubted that the letter written by him to the plaintiff, and fully concurred in by his wife, before they made the deed, and when they held the legal title, is evidence strongly corroborative of the testimony of the witness. It was written and delivered for the purpose of affording evidence of the trust, and does admit it in express terms. Besides, the making of the deed of gift to the children of the plaintiff is consistent with and favors the conclusion that the consideration passed from him. The testimony of more witnesses than one shows that it did; that he owned the slaves in question, and that the land was purchased with his property and means. He never parted with the possession; and the evidence fully and satisfactorily establishes, beyond a doubt, that he was the true and equitable owner of the property, although the legal title was in another. The testimony of the witness was more strongly corroborated by other evidence in this case than in the case of Mead v. Randolph, (8 Tex. R. 191,) where it was held sufficient. The trust was fully established by evidence amply sufficient to warrant the verdict. The judgment is affirmed.
Judgment affirmed.